Citation Nr: 1510882	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-00 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1972.

The issues in this case come to the Board of Veterans Appeals (Board) from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In June 2010, the RO denied the Veteran's claim for service-connected compensation for bilateral hearing loss.  In September 2010, the RO denied the Veteran's similar claim for tinnitus.  By filing a timely notice of disagreement, the Veteran initiated an appeal of both rulings.  

The appellant testified at a Travel Board hearing before the undersigned at the RO in June 2014.  A transcript of that hearing is of record.

For the following reasons, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2014).  

Whether impaired hearing qualifies as a disability depends on audiometric testing of the claimant's hearing in decibels and on the claimant's speech recognition test scores.  See 38 C.F.R. § 3.385 (2014).  According to the results of an April 2010 hearing examination, the Veteran's test scores meet VA's criteria for hearing loss disability.  The April 2010 examiner's report also includes a diagnosis of tinnitus.  With respect to tinnitus, the Veteran himself is also competent to diagnose the condition.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Thus, the evidence satisfies the current disability requirement for both of the claimed disabilities in this appeal.  

The Veteran attributes his bilateral hearing loss and tinnitus to his exposure to loud jet engine noises while working as an aircraft mechanic.  His service personnel records confirm his assignment to Naval fighter and attack squadrons.  Hence, the Board finds that he was exposed to acoustic trauma in-service.  

The success of both of the Veteran's claims therefore depends on the existence of a causal connection between inservice exposure to jet aircraft noise and his current disabilities.  To resolve that question, the AOJ sought an opinion from the April 2010 examiner.  The examining audiologist agreed that the Veteran was exposed to jet aircraft noise.  According to his report, when the claimant was working on the flight line, hearing protection "was provided inconsistently."  Nevertheless, the examiner concluded that the Veteran's hearing loss was not the result of in-service noise exposure.  To support this conclusion, the examiner noted that the Veteran's hearing exam results at the time of his enlistment examination in April 1968 and at the time of his discharge examination in August 1972 indicate a mild hearing loss at 4000 hertz in the left ear.  The examiner wrote that this type of hearing loss "is consistent with noise exposure," but he ultimately concluded that hearing loss was not the result of noise exposure in service because this measurement "was present at the time of induction and remained stable throughout [the Veteran's] period of service."

The Board has reviewed the Veteran's hearing test results at the time of induction and discharge.  The examiner correctly noted that the April 1968 test results show a left ear hearing loss at 4000 hertz.  By the time of the August 1972 hearing test, the left ear threshold at 4000 hertz had increased by five decibels.  Left ear auditory thresholds increased at the other measured frequencies, ranging from five to fifteen decibels higher at the time of discharge than at the time of enlistment.  There were also fluctuations in the Veteran's auditory thresholds in April and June 1969, which are not mentioned at all in the April 2010 examination report.  In other words, without a discussion as to the relevance of these changes the April 2010 examiner arguably was mistaken when he suggested that the Veteran's auditory thresholds remained "stable" throughout his period of service.  

It is significant that the April 2010 examiner attributed the Veteran's current hearing loss disability to noise exposure.  In his notes, the audiologist noted the Veteran's post-service employment as a truck driver.  He also mentioned that the Veteran used power tools as a mechanic after he left the Navy and that he rode a motorcycle for recreation.  At the Travel Board hearing, the Veteran testified that the noise he heard in his civilian jobs and when riding his motorcycle was not nearly as loud as his exposure to jet engine noise.  In his report, the April 2010 examiner did not explain why he believed that the post-service noises were the more likely cause of the current hearing loss disability.  The examiner noted the Veteran's statement that he has perceived hearing problems since leaving the Navy, but the examiner did not address this statement in the "opinion" section of his written report.  Curiously, the examiner also indicated that after leaving the Navy, the Veteran used hearing protection when using power tools, but that hearing protection in the Navy was provided inconsistently.

With respect to tinnitus, the April 2010 examiner suggested that the Veteran's tinnitus was insignificant.  The examiner also wrote that the Veteran's tinnitus had "an unknown date of onset . . . ."  The AOJ requested an addendum opinion on the grounds that the relevant issue "is not whether [tinnitus] is significant.  It is whether the Veteran has tinnitus and if it is related to the Veteran's exposure to acoustic trauma while he was on active duty."  The examiner wrote an addendum opinion in August 2010.  He did not change his view that tinnitus was unrelated to service because the severity of his symptoms was "within the range of normal experience for the general population.  As such, the tinnitus experienced by [the Veteran] is not the result of military acoustic trauma."

"An opinion based upon an inaccurate factual premise has no probative value."  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In this case, the examiner's opinion that the Veteran's hearing loss was unrelated to service was based on the inaccurate factual premise that the Veteran's auditory thresholds remained stable throughout his period of service.  The examination is therefore inadequate, and the Veteran's hearing loss claim must be returned to the AOJ for a second examination.  Most of the probative value of a medical opinion comes from its reasoning.  See Nieves-Rodrigeuz v. Peake, 22 Vet. App. 295, 304 (2008).  The examiner's addendum opinion did not explain why mild tinnitus is inconsistent with finding a causal relationship between tinnitus and inservice exposure to jet engine noise.  Nor did the addendum opinion revise the examiner's earlier statement that the date of the onset of tinnitus is unknown.  If the approximate date tinnitus began was unknown the examiner should have explained why he was so confident that tinnitus did not begin in service.  For these reasons, the tinnitus claim must also be remanded for a second examination.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding, pertinent VA and private treatment records since September 2013.  All records received should be associated with the claims file.  If the AOJ cannot locate all relevant Federal records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2. Thereafter, schedule the Veteran for a VA audiological examination.  The examining audiologist must be provided access to the Veteran's claims folder, as well as to any files placed in Virtual VA and the Veterans Benefits Management System.  The examiner must specify in the report that the claims file and any Virtual VA or VBMS records have been reviewed. All indicated evaluations, studies, and tests should be conducted.

Following the examination and a review of all pertinent evidence the audiologist must opine whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's hearing loss disability and tinnitus is are related to service, to include due to inservice exposure to jet engine noise.  The audiologist must discuss the Veteran's self-reported history of a continuity of hearing problems since he served on active duty.  

The audiologist is advised that the absence of corroborating service treatment records may NOT be the determinative factor.  The audiologist must also consider and discuss the Veteran's lay statements indicating that post-service employment as a truck driver did not involve the same level of noise exposure as he experienced while on active duty in an aviation squadron; that the motorcycle he rode for recreation had quiet exhaust; and that he seldom used power tools in his post-service employment.  

The examiner is advised that he/she must retrospectively discuss the Veteran's self-reported history of hearing problems.  While the Veteran is competent to report hearing difficulties, he is not competent to diagnose a hearing disability as that term is defined by 38 C.F.R. § 3.385 (2014).  Moreover, it bears noting that competence is not synonymous with credibility. 

A carefully reasoned rationale must be provided for any opinion offered. 

3. The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  See 38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to his last known address.  It must also be indicated whether any notice that was sent was returned undeliverable.

4. After the development request has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examiner documented his or her consideration of the claims file and any relevant records in Virtual VA or VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

5. Thereafter, the AOJ must readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







